DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the foreign references listed were not considered since copies and abstracts in English were not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 9 and 12, the phrase "can include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga). 

As to independent claim 1, Guo et al. teaches a method comprising:
A computer device for translating text in a captured image (see ¶ [ 0001 ]: “The present invention relates generally to language translators and, more particularly, but not exclusively to enabling dynamic, real-time, human friendly and personalized language translation services with multimedia capabilities including text, graphics, voice and/or video through a mobile device communicating with remote servers, based in part, on a current location of the mobile device.”), comprising:
a camera coupled to a CPU for capturing an image including text and a touch sensitive display forming a GUI (see Fig. 2 and ¶ [ 0017, 0019 and 0036 ]: “Fig. 2: camera (270) associated with CPU (222). [0017] […] In addition, the mobile user may provide a graphic input, such as a picture, where text may be extracted using such as a language specific OCR mechanism. […] [0019] […] In another example, a web-enabled mobile device may have a touch sensitive screen, a stylus, and several lines of color LCD display in which text, graphics, and video may be displayed. [0036] As shown in the figure, mobile device 200 includes a processing unit (CPU) 222 in communication with a mass memory 230 via a bus 224. […] Mobile device 200 may also include a graphical interface 266 that may be configured to receive a graphical input, such as through a camera, scanner, or the like.”);
the CPU analyzing the image data with an optical character recognition software module to recognize and extract language characters and text (see Fig. 2 and ¶ [ 0049 and 0078 ]: “Fig. 2: CPU (222) and OCR (268). [0049] […] CMT 245 may employ OCR 268, and/or speech recognition application 269, to extract text, and/or determine a language associated with the input. [0078] Process 500 moves to block 510, where the graphical input may then be converted using, for example, an Optical Character Recognition (OCR) mechanism to extract the text, symbols, or the like, in the second language that is to be translated to the first language.[…]”);
the CPU executing a language translation module to translate the extracted language characters and text from a first language into a second language  (see Figs. 2 and 5 and ¶ [ 0047-0048 and 0078]: “Fig. 2: CPU (222) CMT (245). [0047] CMT [client mobile translation] 245 is configured to enable a user to obtain language translation, interpretation, and/or education services. CMT 245 may be an application, downloadable J2ME application, web-based interface, script, applet, or the like. In one embodiment, CMT 245 is configured to interact with OCR 268, speech recognition application 269, and/or a remote server device to provide the language translation, interpretation, and/or education services. [0048] CMT 245 may be configured to receive a selection of a first language, and, enable a determination of a second language. [0078] Process 500 moves to block 510, where the graphical input may then be converted using, for example, an Optical Character Recognition (OCR) mechanism to extract the text, symbols, or the like, in the second language that is to be translated to the first language.”);
the CPU generating an image of the translated second language text onto the GUI display (see Fig. 6 and ¶ [ 0089 ] and Claim 19: “[0089] Processing then flows to block 616, where the translated text and related information may be provided to the mobile device for display, listening, or the like. Claim 19. The method of claim 17, wherein providing the translation further comprises providing the translation as one of an audio or a graphical output to the mobile device.”); and
a non-transitory memory in the computer device storing a plurality of language character and dictionary libraries as a group of first languages for translating into at least one second language (see ¶ [ 0043-0044: “[0043] Memory 230 further includes one or more data storage 244, which can be utilized by mobile device 200 to store, among other things, applications 242 and/or other data. [0044] In one embodiment, data storage 244 may also include language data obtained during translations of an input, as well as the input, and/or related information. In this manner, mobile device 200 may maintain, at least for some period of time, recently translated input, thus potentially speeding up translations. Based on some event, elapsed time, user input, or the like, such language data may be purged to minimize data storage 244 overruns. In one embodiment, at least some of a first language or a second language dictionary, or the like may also be stored in data storage 244.”).
However, Guo et al. do not explicitly teach, but Koizumi et al. teaches:
applying syntax rules to refine the translation(see Col. 3, lines 16-23 and 31-44: “(13) A dictionary contained in the translation device of the present invention describes pronunciation information and a category code for each word, as information used to retrieve sentence templates with an orally inputted keyword. In addition, the dictionary describes grammatical information and a translated word for each entry, and grammatical information for the translated word, as information used to perform template translation. (15) As means for performing the template translation, the translation device includes means for recognizing spoken sentences which selects sentence templates with high similarities to an orally inputted sentence from a plurality of sentence templates, means for recognizing spoken words which references phonetic information in the dictionary to recognize an expression inserted in a slot, means for referencing the dictionary and translation rules to determine a translated word and its form for the expression inserted in the slot, and means for generating a translated sentence by combining information on a translated sentence of the sentence template and a translation of an expression inserted in the slot.” Here, the syntax rules are interpreted to be associated with the sentence template (i.e., order of words) and the inserted slot (i.e., words).)
Guo et al. and Koizumi et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. to incorporate the teachings of Koizumi et al. of applying syntax rules to refine the translation which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of  Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. do not explicitly teach, but Fukunaga teaches:
said CPU operating an image processing software module to convert captured image data into digital image data (see ¶ [ 0056 ]: “In this exemplary embodiment also, first, image-acquiring section 108 acquires image data from the scanner, and CPU 102 that executes the image-processing program generates a binary image from the acquired image data…”);
Guo et al. in combination with Koizumi et al. and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo et al. in combination with Koizumi et al.  to incorporate the teachings of Fukunaga of said CPU operating an image processing software module to convert captured image data into digital image data in order to yield predictable results of a digitized image using an image processing software. (See KSR v. Teleflex)



As to independent claim 10, Guo et al. teaches:
A non-transitory memory device used to configure a computer device CPU to capture and translate text data from an image (see ¶ [ 0036 ]: “[0036] As shown in the figure, mobile device 200 includes a processing unit (CPU) 222 in communication with a mass memory 230 via a bus 224. […]”), comprising:
stored software that includes:
multiple software modules (see Fig. 2: Applications (242): Client mobile translation (245), OCR (268), and Speech Recognition (269) modules), text data for at least a first language in a group of languages, a dictionary for the first language,  (see Fig. 2: Data Storage (244) and ¶ [ 0044 ]: “[0044] […] In one embodiment, at least some of a first language or a second language dictionary, or the like may also be stored in data storage 244.”);
an optical character recognition module to recognize and extract language characters and text (see Fig. 2 and ¶ [ 0049 and 0078 ] citation as in claim 1, above);
a language translation module for translating the extracted language characters and text from the first language into the second language  (see Figs. 2 and 5 and ¶ [ 0047-0048 and 0078] citation as in claim 1, above);
wherein the computer device includes a display for displaying translated characters and text in the second language (see Fig. 6 and ¶ [ 0089 ] and Claim 19 citations as in claim 1, above.)
However, Guo et al. does not explicitly teach, but Koizumi et al. teaches:
syntax rules for the first language to translate into a second language, uploadable to a non-transitory memory of the computer device (see Col. 3, lines 16-23 and 31-44 citation as in claim 1, above and Fig. 2: dictionary (204), CPU (201), memory (261), and template translation program (264)).
applying syntax rules to refine the translation(see Col. 3, lines 16-23 and 31-44 citation as in claim 1, above. Here, the syntax rules are interpreted to be associated with the sentence template (i.e., order of words) and the inserted slot (i.e., words).) 
Guo et al. and Koizumi et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. to incorporate the teachings of Koizumi et al. of applying syntax rules to refine the translation and syntax rules for the first language to translate into a second language, uploadable to a non-transitory memory of the computer device which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. do not explicitly teach, but Fukunaga teaches:
an image processing module for processing captured image data to convert to digital data (see ¶ [ 0056 ] citation as in claim 1, above.);
Guo et al. in combination with Koizumi et al. and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo et al. in combination with Koizumi et al.  to incorporate the teachings of Fukunaga of an image processing module for processing captured image data to convert to digital data in order to yield predictable results of a digitized image using an image processing software. (See KSR v. Teleflex)

As to independent claim 14, Guo et al. teaches:
A method for converting text on an object from a first language into a second language (see ¶ [ 0001 ] citation as in claim 1 above.), comprising the steps of:
capturing an image with text with a camera on a computer device (see Fig. 2 and ¶ [ 0017, 0019 and 0036 ] citations as in claim 1, above.);
performing optical character recognition to recognize and extract language characters and text from the digital image data (see Fig. 2 and ¶ [ 0049 and 0078 ] citations as in claim 1, above.);
translating recognized and extracted language characters and text from a first language into a second language  (see Figs. 2 and 5 and ¶ [ 0047-0048 and 0078] citations as in claim 1, above.); and
generating an image of the translated second language text onto a GUI display (see Fig. 6 and ¶ [ 0089 ] and Claim 19 citations as in claim 1, above.).

However, Guo et al. does not explicitly teach, but Koizumi et al. teaches:
applying syntactic rules to refine the translation using data stored in a non-transitory memory on the computer device to generate a final recommended translation (see Col. 3, lines 16-23 and 31-44 citation as in claim 1, above and Fig. 2: dictionary (204), CPU (201), memory (261), and template translation program (264)).
Guo et al. and Koizumi et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. to incorporate the teachings of Koizumi et al. of applying syntactic rules to refine the translation using data stored in a non-transitory memory on the computer device to generate a final recommended translation which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. do not explicitly teach, but Fukunaga teaches:
processing image data to convert captured image data into digital image data (see ¶ [ 0056 ] citation as in claim 1, above.);
Guo et al. in combination with Koizumi et al. and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo et al. in combination with Koizumi et al.  to incorporate the teachings of Fukunaga of processing image data to convert captured image data into digital image data in order to yield predictable results of a digitized image using an image processing software. (See KSR v. Teleflex)

Regarding claim 4, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 1, above. 
Guo et al. further teaches:
(the computer device for translating text in a captured image) 
further comprising the GUI providing control inputs into the computer device (see ¶ [ 0036 and 0038 ]: “[0036] As shown in the figure, mobile device 200 includes a processing unit (CPU) 222 in communication with a mass memory 230 via a bus 224. Mobile device 200 also includes a power supply 226, one or more network interfaces 250, an audio interface 252 that may be configured to receive an audio input as well as to provide an audio output, a display 254, […] [0038] […] Display 254 may also include a touch sensitive screen arranged to receive input from an object such as a stylus or a digit from a human hand.”).

Regarding claim 5, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 1, above. 
Guo et al. further teaches:
(the computer device for translating text in a captured image) 
further comprising:
 the language translation module operating to automatically detect the language of the captured characters and text (see ¶ [ 0076 ]: “[0076] Process 500 continues next to block 506, where, in one embodiment, substantially similar to block 406 of process 400, the second language may be determined based on the current physical location of the mobile device. However, the second language may also be determined based on an input selection by the user, or the like.”), 
select the appropriate translation library and dictionary from the group of languages (see Fig. 3 and 5 and ¶ [ 0056-0057 and 0078 ]: “Fig. 5: 510 (Extract from graphical input text using second language OCR). [0056] […] Applications 350 may also include Remote Translation Manager (RTM) 352. RTM 352 may further include various components, including, but not limited to Translator (with OCR) 354, Educator 356, Interpreter (with speech recognition) 358, and language data stores 360. [0057] Language data stores 360 includes a plurality of language stores and may include one or more databases, language search tools, dictionaries, video clips, audio clips, images, or the like for each of the plurality of languages. [0078] Process 500 moves to block 510, where the graphical input may then be converted using, for example, an Optical Character Recognition (OCR) mechanism to extract the text, symbols, or the like, in the second language that is to be translated to the first language.”), and 
Koizumi et al. further teaches:
apply syntactic rules to refine the translation (see Col. 3, lines 16-23 and 31-44 as in claim 1 above.).
Guo et al., Koizumi et al., and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to further incorporate the teachings of Koizumi et al. of apply syntactic rules to refine the translation which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of Koizumi et al.).

Regarding claim 17, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 14, above. 
Guo et al. further teaches:
(the method for converting text on an object from a first language into a second language) 
further comprising: 
the step of providing control inputs into the computer device using the GUI (see ¶ [ 0036 and 0038 ] citation as in claim 4, above.).

Regarding claim 18, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 14, above. 
Guo et al. further teaches:
(the method for converting text on an object from a first language into a second language) 
further comprising the steps of:
detecting the language of the captured characters and text (see ¶ [ 0076 ] citation as in claim 5, above.); and
selecting the appropriate translation library, dictionary,  (see Fig. 3 and 5 and ¶ [ 0056-0057 and 0078 ] citations as in claim 5, above.).
However, Guo et al. does not explicitly teach, but Koizumi et al. further teaches:
associated syntactic rules (see Col. 3, lines 16-23 and 31-44 as in claim 1 above citations as applied in claim 1, above.).
Guo et al., Koizumi et al., and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to further incorporate the teachings of Koizumi et al. of associating syntactic rules which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of Koizumi et al.).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claims 1 and 14, and further in view of HAYASHI; Takayuki (US 20180039625 A1; hereinafter referred to as Hayashi). 

Regarding claim 2, Guo et al. in combination with Koizumi et al. and Fukunaga teach all of the limitations as in claim 1, above.
Guo et al. further teaches:
(the computer device for translating text in a captured image)
further comprising:
the non-transitory memory storing translation software and libraries of character and text including dictionaries (see ¶ [ 0043-0044 ] citations of Guo et al. as in claim 1 above.) 
Koizumi et al. further teaches:
and syntax rules, that includes logographic and/or phonemic orthographic writing, for the plurality of first languages for translation into at least one second languages (see Col. 3, lines 16-23 and 31-44 citations as in claim 1: Here, the pronunciation and phonetic information are interpreted to be associated with the logographic and/or phonemic orthographic writing.);
Guo et al., Koizumi et al., and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to further incorporate the teachings of Koizumi et al. of storing syntax rules, that includes logographic and/or phonemic orthographic writing, for the plurality of first languages for translation into at least one second languages which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Hayashi teaches:
a communication interface for updating data stored in the non-transitory memory (see ¶ [ 0065 ]: “[0065] On the other hand, when the degree of reliability αn of the translation result is more than or equal to the predetermined value (S13), the server device associates all the pieces of utterance data a1 to an, which is generated until the translated utterance data bn with the degree of reliability more than or equal to the predetermined value is obtained, with the translated utterance data bn, and updates the translation dictionary in the memory of the server device (S16).”).
Guo et al., Koizumi et al., Fukunaga, and Hayashi are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Hayashi of a communication interface for updating data stored in the non-transitory memory which provides the benefit having the accuracy of the translation result reach or exceed a predetermined value ([00061] of Hayashi).
Regarding claim 15, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 14, above. 
Guo et al. further teaches:
(the method for converting text on an object from a first language into a second language)
further comprising the steps of:
storing translation software and a library of character and text including a dictionary for translations  (see ¶ [ 0043-0044 ] citations of Guo et al. as in claim 1, above.); and

Koizumi et al. further teaches:
comprising logographic and phonemic orthographic writing (see Col. 3, lines 16-23 and 31-44 citations as in claim 1: Here, the pronunciation and phonetic information are interpreted to be associated with the logographic and/or phonemic orthographic writing.).
Guo et al., Koizumi et al., and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to further incorporate the teachings of Koizumi et al. of including logographic and/or phonemic orthographic writing which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Hayashi teaches:
updating data stored in a non-transitory memory associated with a translation software module (see ¶ [ 0065 ] citation as in claim 2, above.).
Guo et al., Koizumi et al., Fukunaga, and Hayashi are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Hayashi of updating data stored in a non-transitory memory associated with a translation software module which provides the benefit having the accuracy of the translation result reach or exceed a predetermined value ([00061] of Hayashi).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claims 1 and 14, and further in view of Avrahami; Daniel (US 20140085292 A1; hereinafter referred to as Avrahami). 

Regarding claim 3, Guo et al. in combination with Koizumi et al. and Fukunaga teach all of the limitations as in claim 1, above.
Guo et al. further teaches:
(the computer device for translating text in a captured image)
further comprising:
the non-transitory memory storing translation software and libraries of character and text including dictionaries (see ¶ [ 0043-0044 ] citations of Guo et al. as in claim 1 above.) 
Koizumi et al. further teaches:
and syntax rules, that includes logographic and/or phonemic orthographic writing, for the plurality of first languages for translation into at least one second languages (see Col. 3, lines 16-23 and 31-44 citations as in claim 1, above.);
Guo et al., Koizumi et al., and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to further incorporate the teachings of Koizumi et al. of storing syntax rules, that includes logographic and/or phonemic orthographic writing, for the plurality of first languages for translation into at least one second languages which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Avrahami teaches:
a SDD chip slot for receiving a SDD chip storing data to upload into the non-transitory memory (see ¶ [ 0065 ]: “[…] and a solid state drive (SSD) 1323 to read or write data to/from a non-volatile memory (NVM).”).
Guo et al., Koizumi et al., Fukunaga, and Avrahami are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Avrahami of a SDD chip slot for receiving a SDD chip storing data to upload into the non-transitory memory which provides the benefit of enhancing the user experience for creating, viewing, and editing digital documents ([0019] of Avrahami).

Regarding claim 16, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 14, above. 
Guo et al. further teaches:
(the method for converting text on an object from a first language into a second language)
further comprising the steps of:
storing translation software and a library of character and text including a dictionary for translations  (see ¶ [ 0043-0044 ] citations of Guo et al. as in claim 1, above.); and

However, Guo et al. does not explicitly teach, but Koizumi et al. further teaches:
comprising logographic and phonemic orthographic writing (see Col. 3, lines 16-23 and 31-44 citations as in claim 1: Here, the pronunciation and phonetic information are interpreted to be associated with the logographic and/or phonemic orthographic writing.).
Guo et al., Koizumi et al., and Fukunaga are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to further incorporate the teachings of Koizumi et al. of including logographic and/or phonemic orthographic writing which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of Koizumi et al.).

However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Avrahami teaches:
updating the translation software or library or dictionary data with data stored on a SDD chip (see ¶ [ 0022 and 0066] citations as in claim 3, above.).
Guo et al., Koizumi et al., Fukunaga, and Avrahami are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Avrahami of updating data with data stored on a SDD chip which provides the benefit of enhancing the user experience for creating, viewing, and editing digital documents ([0019] of Avrahami).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claims 1 and 14, and further in view of Luo, Huitao et al. (US 20030200078 A1; hereinafter referred to as Luo et al.). 

Regarding claim 6, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 1, above. 
However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Luo et al. teaches:
(the computer device for translating text in a captured image) 
further comprising:
the CPU generates a first set of text translations from the first language to the second language (see Fig. 5A-B and ¶ [ 0030 ]: “[0030] In another embodiment, a menu appears adjacent to or on top of the pre-translated character string in the captured image, and by selecting the menu, a list of possible translations is displayed.”); and
a GUI input selecting one translation from the first set of translations as the best translation (see Fig. 5A-B and ¶ [ 0030 ]: “[0030] […] As shown in FIG. 5A a graphical representation of a character string 50 is displayed within a user interface window 51. A menu window 52 is shown adjacent to the character string 50 displaying the most likely translation of the character string (Translation1). If the translation does not appear correct, the user can activate the menu by selecting activation area 52A (via a user interface device), and a list of translations, Translation2-Translation4, can be displayed (FIG. 5B).”).
Guo et al., Koizumi et al., Fukunaga, and Luo et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Luo et al. of the CPU generates a first set of text translations from the first language to the second language and a GUI input selecting one translation from the first set of translations as the best translation which provides the benefit of providing a default or "best guess" encoding for characters that cannot be clearly identified, consequently, increasing translation accuracy ([0034] of Luo et al.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claims 1 and 14, and further in view of Luo, Huitao et al. (US 20030200078 A1; hereinafter referred to as Luo et al.) as applied to claim 6, and further in view of Bruner; Steven (US 9282377 B2; hereinafter referred to as Bruner.). 

Regarding claim 7, Guo et al. in combination with Koizumi et al. and Fukunaga, and Luo et al. teach all the limitations as in claim 6, above. 
However, Guo et al. in combination with Koizumi et al., Fukunaga, and Luo et al. do not explicitly teach, but Bruner teaches:
(the computer device for translating text in a captured image) 
further comprising:
a GUI input to alter a translated word/character from the first translation to a second alternate translation by selecting from among a plurality of displayed alternative definitions for at least a portion of the first language text (see Col. 32, lines 17-27: “(169) […] For example, a user interface may present to a user a listing of letters, word, phrases and the like that the user can select that are to be used to define the custom translation element. In response to a user specifying a potential custom translation element (i.e., one or more letters, words, etc.) the user interface can present the proposed translation (e.g., playback a sequence of pre-recorded videos, activate the corresponding one or more avatar codes, etc.) so that the user can confirm the proposed custom translation element. The user can then save the custom translation element and/or make further changes to the proposed custom translation.”).
Guo et al., Koizumi et al., Fukunaga, Luo et al., and Bruner are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., Fukunaga, and Luo et al. to incorporate the teachings of Bruner of a GUI input to alter a translated word/character from the first translation to a second alternate translation by selecting from among a plurality of displayed alternative definitions for at least a portion of the first language text which provides the benefit of improving playback, user experience and understanding of the translation (Col. 27, lines 26-30 of Bruner).

Claims 8-9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claims 1, 10, and 14, and further in view of Nahum; Guy et al. (US 20180336433 A1; hereinafter referred to as Nahum et al.). 

Regarding claim 8, 11, and 19, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 1, 10, and 14, above. 
However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Nahum et al. teaches:
image processing to correct anomalies in the image (see ¶ [ 0058 ]: “[0058] Having determined 730 the angular difference, the image processing subsystem 420 applies 740 a skew correction to the image. In some embodiments, image processing subsystem 420 determines an amount of skew correction to apply 740 to compensate for the angular difference. In other words, after the skew is corrected, the image will approximate what it would have looked like had the angular difference been zero (i.e., if the camera was pointed directly at the test card). In one embodiment, the image processing subsystem 420 can correct for an angular difference of up to forty-five degrees without substantially compromising the reliability of the results read from the test card.”).
Guo et al., Koizumi et al., Fukunaga, and Nahum et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Nahum et al. of image processing to correct anomalies in the image which provides the benefit of increasing the reliability of the read results ([0060] of Nahum et al.).

Regarding claims 9 and 12, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 8 and 10, above. 
However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Nahum et al. teaches:
(the computer device for translating text in a captured image) 
wherein the anomalies can include curved views, angular views, an irregular image, broken surface, or damaged textual elements (see ¶ [ 0058 ] citation as in claims 8 and 11 above. Here, the angular views were considered as the anomalies.).
Guo et al., Koizumi et al., Fukunaga, and Nahum et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Nahum et al. of wherein the anomalies can include curved views, angular views, an irregular image, broken surface, or damaged textual elements which provides the benefit of increasing the reliability of the read results ([0060] of Nahum et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claim 10, and further in view of Englund; Hakan Mats et al. (US 20080233980 A1; hereinafter referred to as Englund et al.). 
Regarding claim 13, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 10, above. 
However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Englund et al. teaches:
(the non-transitory memory device used to configure a computer device CPU to capture and translate text data from an image), 
wherein the configured CPU can manipulate the captured image to superimpose the translated text of the second language over the original first language text (see Figs. 6A-B and ¶ [ 0064 ]: “[0064] Once the text has been processed and translated, the original image may be processed and displayed with the translated text (act 540). For example, as shown in FIG. 6B, the original image may be dimmed or shown in a lighter or different display mode and the translated text ("Open Garden and Cafe") may be superimposed on the display of the original image.”).
Guo et al., Koizumi et al., Fukunaga, and Englund et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Englund et al. of wherein the configured CPU can manipulate the captured image to superimpose the translated text of the second language over the original first language text which provides the benefit of allowing users of mobile terminals to identify and translate text within images ([0074] of Englund et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo; Hui et al. (US 20080221862 A1; hereinafter referred to as Guo et al.) and further in view of Koizumi; Atsuko et al. (US 6917920 B1; hereinafter referred to as Koizumi et al.) and FUKUNAGA; Masakazu (US 20110007972 A1; hereinafter referred to as Fukunaga) as applied to claim 14, and further in view of Luo, Huitao et al. (US 20030200078 A1; hereinafter referred to as Luo et al.) and Bruner; Steven (US 9282377 B2; hereinafter referred to as Bruner.).

Regarding claim 20, Guo et al. in combination with Koizumi et al. and Fukunaga teach all the limitations as in claim 14, above. 
However, Guo et al. in combination with Koizumi et al. and Fukunaga do not explicitly teach, but Luo et al. teaches:
(the method for converting text on an object from a first language into a second language) 
further comprising the steps of:
generating a first set of text translations from the first language into the second language (see Fig. 5A-B and ¶ [ 0030 ] citations as in claim 6, above.);
reviewing at least one of the first set of text translations (see Fig. 5A-B and ¶ [ 0030 ] citations as in claim 6, above.);
Guo et al., Koizumi et al., Fukunaga, and Luo et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., and Fukunaga to incorporate the teachings of Luo et al. of generating a first set of text translations from the first language into the second language; reviewing at least one of the first set of text translations; which provides the benefit of providing a default or "best guess" encoding for characters that cannot be clearly identified, consequently, increasing translation accuracy ([0034] of Luo et al.).

However, Guo et al. in combination with Koizumi et al., Fukunaga, and Luo et al. do not explicitly teach, but Bruner teaches:
using the display GUI to alter a translated word/character from at least one of the first set of translations to a second alternate translation by selecting from among a plurality of displayed alternative definitions for at least a portion of first language text (see Col. 32, lines 17-27 citation as in claim 7, above.);
generating at least one  (see Col. 32, lines 17-27 citation as in claim 7, above and Col. 33, lines 17-23: “The remote device and/or service preforms the translation in real time, which can include utilizing one or more databases, libraries, rules, procedures and the like. The remote device and/or service then returns the translated information and/or translation identifiers to the local device to be presented by the local device and/or used by the local device to identify relevant translation information and/or code to present the translation to the user (e.g., identifiers of video clips, identifiers of avatar code, identifiers of SL clips, etc.).”).
Guo et al., Koizumi et al., Fukunaga, Luo et al. and Bruner are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al. in combination with Koizumi et al., Fukunaga, and Luo et al. to incorporate the teachings of Bruner of generating at least one translation from at least one second alternate translation which provides the benefit of improving playback, user experience and understanding of the translation (Col. 27, lines 26-30 of Bruner).
Koizumi et al. further teaches:
generating at least one refined translation  (see Col. 3, lines 16-23 and 31-44 citations as applied in claim 1).
Guo et al., Koizumi et al., Fukunaga, Luo et al. and Bruner are considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo et al., Koizumi et al., Fukunaga, Luo et al. and Bruner to incorporate the teachings of Koizumi et al. of generating at least one refined translation based at least in part on a stored syntax rule which provides the benefit of resulting in a higher recognition accuracy (Col. 9, lines, 29-35 of  Koizumi et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
06/04/2022